Citation Nr: 0706327	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  98-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular 
disease as secondary to service-connected nicotine dependence 
and/or chronic obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Little Rock, Arkansas. The veteran's claims file was 
subsequently transferred to the VA RO in Reno, Nevada.

This case has previously come before the Board. In September 
2000, the Board denied the veteran's claim of entitlement to 
service connection for cardiomyopathy, claimed as secondary 
to service-connected nicotine dependence. The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court). In March 2001, the Court granted 
a joint motion to remand and vacated the Board's September 
2000 decision. In August 2001 and in October 2003, the Board 
remanded the claim for further development.  In May 2005, the 
Board denied the veteran's claim for service connection for a 
cardiovascular disease as secondary to service-connected 
nicotine dependence and/or chronic pulmonary obstructive 
disease.  The veteran appealed that denial to the Court. In 
June 2006, the Court granted a joint motion to remand and 
vacated the Board's May 2005 decision.

In September 1998, the veteran had a hearing before at the 
RO.  A transcript of the hearing is associated with the 
claims file. 

James M. Stanley, Attorney at Law, has represented the 
veteran. In April 2003, the Board informed the veteran that 
effective October 2001 VA revoked Mr. Stanley's authority to 
represent claimants before VA and that the Board could no 
longer recognize Mr. Stanley as the veteran's representative. 
The veteran did not select another representative. Although 
the veteran in October 2003 claimed that Mr. Stanley told him 
that his authority to represent claimants before VA had been 
reinstated, his authority remains revoked. Therefore, the 
veteran no longer has a representative before the Board.


FINDINGS OF FACT

1. The persuasive medical evidence shows that the veteran 
currently does not have coronary artery disease.

2. The evidence shows that the veteran did not have 
cardiomyopathy or any cardiovascular disease, to include 
hypertension, during active service or within one year of 
separation from active service, and that his cardiomyopathy 
is not otherwise related to active service.

3. The evidence shows no relationship between the veteran's 
cardiovascular disease, to include hypertension and 
cardiomyopathy, and his service-connected nicotine dependence 
or COPD.


CONCLUSIONS OF LAW

1. Cardiovascular disease, to include hypertension and 
cardiomyopathy, was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Cardiovascular disease, to include hypertension and 
cardiomyopathy, is not proximately due to or the result of a 
service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice of the Veterans Claims 
and Assistance Act (VCAA), consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification after 
the initial unfavorable agency decision in June 1998.  The RO 
provided the appellant notice letters in October and December 
2001 which informed him of the information and evidence not 
of record necessary to substantiate his claim, that he could 
provide evidence or location of such, and requested that he 
provide any evidence in her possession.  The notice letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, however he was not provided notice of 
the type of evidence necessary establish a disability rating 
or effective date.  Regardless, the Board has concluded that 
the preponderance of the evidence is against the claim, so 
any questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, VA and private treatment records and 
multiple VA examinations have been obtained.  The Board notes 
that most of the veteran's service medical records are 
unavailable. The AOJ contacted the National Personnel Records 
Center (NPRC) twice in 1996 in an attempt to locate any 
service medical records. Unfortunately, only a report of the 
veteran's entrance examination was found. The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The 
analysis below has been undertaken with this heightened duty 
in mind. The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).

 In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks service connection 
for a cardiovascular disease as secondary to service-
connected nicotine dependence and/or chronic obstructive 
pulmonary disease (COPD).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In addition, under 38 C.F.R. § 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

A report of the veteran's November 1950 entrance examination 
reflects that the heart and blood vessels were normal. His 
pulse was 72 before exercise, 96 after exercise, and 78 after 
rest. His blood pressure was 130/78.

VA medical records reflect that in March 1983 the veteran 
complained of chest pain with pressure. The assessment was 
probable chest wall/myofascial pain. It was noted that the 
veteran had a history of an enlarged heart.

Private chest X-rays taken in December 1995 revealed 
borderline cardiomegaly. Electrocardiograms done in December 
1995 and in January 1996 revealed atrial fibrillation with 
rapid ventricular response and a probable anteroseptal 
myocardial infarction, age undetermined.

VA medial records reflect that the veteran was hospitalized 
in September 1996. Atrial fibrillation was diagnosed. The 
veteran reportedly had a 60-to-80-pack-a-month smoking 
history, but he indicated that he had quit in December 1995. 
He also had a history of alcohol dependence with abstention 
for the past four months. An electrocardiogram (EKG) revealed 
atrial fibrillation with occasional premature ventricular 
contractions. An echocardiogram revealed left ventricular 
chamber enlargement with global impairment of the left 
ventricular systolic function, which was moderately severe.

VA medical records show that the veteran was hospitalized 
from May to June 1997 for treatment of alcohol dependence. He 
admitted that he drank between a pint and a fifth of vodka a 
day for the past 26 years and that sometimes he had drank 
even more during certain periods of his life. An EKG during 
that hospitalization revealed atrial fibrillation. In the 
discharge summary, atrial fibrillation, coronary artery 
disease, and alcohol cardiomyopathy were noted to be 
comorbidities and complications.

The veteran underwent a VA general medical examination in 
June 1997. He gave a history of atrial fibrillation and no 
history of myocardial infarction. He specifically denied 
chest pain. He related a tingling of his arms and chest to 
his atrial fibrillation. He had no other cardiac symptoms. He 
quit smoking a year and a half ago, but had an 80-pack year 
history prior to quitting. He admitted to being a heavy 
drinker up to two months before examination. The examination 
of the heart revealed an irregular rate without murmurs, 
rubs, or thrills. An EKG revealed atrial fibrillation with 
premature ventricular or aberrantly conducted complexes. 
Diagnoses included atrial fibrillation and alcohol abuse.

VA EKGs done in July and September 1997 revealed atrial 
fibrillation.

At an April 1998 hearing, the veteran testified that he first 
sought treatment in 1995 for cardiac symptomatology.

In January 1998, a myocardial perfusion study was performed 
and it showed a basal to apical inferior wall perfusion 
defect consistent with antecedent non-transmural myocardial 
infarction with a central area of ischemia.

The veteran underwent a private examination in March 1998 
performed by Dr. Cl., a specialist in cardiac care. The 
veteran reported a history of ethanol abuse, alcoholic 
cardiomyopathy, questionable coronary disease, and atrial 
fibrillation. He indicated that he had smoked for 47 years, 
but denied any current tobacco use. He denied using ethanol 
since May 1997, but admitted to a history of heavy ethanol 
abuse. An echocardiogram showed an ejection fraction of 30 
percent, with borderline-to-mild left ventricle enlargement, 
mild left atrial enlargement, trace mitral regurgitation, and 
atrial fibrillation. A Holter monitor test showed atrial 
fibrillation with a well-controlled rate and no correlation 
of his dysrhythmia with any of his symptoms. A cardiac 
catheterization showed normal coronaries with a dilated left 
ventricle and ejection fraction of 20 to 25 percent. A second 
Holter monitor test revealed atrial fibrillation with 
ventricular response that was not optimally controlled, with 
rates reaching 100 to 120 at times.

Private medical records reflect that congestive heart failure 
was diagnosed in September 1998.

In an October 1998 statement, Dr. Cu., a specialist in family 
medicine, stated that the veteran's coronary artery disease 
was caused in large part by his smoking. Dr. Cu. described 
smoking as being certainly the biggest contributing factor.

Chest X-rays taken in December 1998 revealed top normal-to- 
borderline cardiac enlargement.

The assessment by Dr. Cu. in December 1998 and in January 
1999 was arteriosclerotic heart disease.

In a January 1999 statement, Dr. Ev., a private doctor in 
general practice who was a member of the American Academy of 
Disability Evaluating Physicians, said that the veteran's 
cardiomegaly was a direct consequence of smoking.

The veteran underwent a VA examination in April 1999. The 
veteran reported that he started smoking at age 18 when he 
entered the Navy in 1950 and that he eventually smoked as 
much as two-and-a-half packs of cigarettes a day. He stated 
that he quit smoking in 1995 when he started having problems 
with shortness of breath, exertional dyspnea, orthopnea, and 
paroxysmal nocturnal dyspnea. The examiner noted that COPD 
and alcoholic cardiomyopathy had been diagnosed. The examiner 
added that in February 1998, he had a cardiac 
catheterization, which showed normal coronary arteries. The 
examiner indicated that the veteran had experienced chronic 
atrial fibrillation and had known left ventricular 
enlargement, left atrial enlargement, and a trace of mitral 
regurgitation, but that an acute myocardial infarction had 
never been suspected. The veteran admitted that he consumed 
alcohol over the years and that he stopped drinking after 
heart disease was diagnosed. The examiner noted that the 
findings have been consistent with alcoholic cardiomyopathy 
as detailed in his medical records.

Physical examination found that the apical impulse could not 
be palpated. The rhythm was irregular. There was a variation 
in intensity of the first heart sound, which was classical 
for atrial fibrillation. There was no murmur, no thrill, and 
no friction rub. Blood pressure was 146/80. The 
anteroposterior dimension to the chest was increased, and 
breathing was slightly labored. The lungs were hyperresonant. 
There were no wheezes, rales, or rhonchi.

The diagnoses were chronic obstructive pulmonary disease, and 
alcoholic cardiomyopathy with previous congestive failure 
dyspnea from 5-7 metabolic equivalents (mets). An April 1999 
VA chest x-ray, taken in conjunction with this examination 
showed mild cardiomegaly without evidence of acute pulmonary 
disease.

This VA examiner commented that it was more likely than not 
that alcohol was responsible for his heart disease. The 
examiner noted that nicotine was a risk factor for the 
development of coronary artery disease, but that the veteran 
did not have coronary artery disease. The examiner added that 
the arteriogram in February 1998 clearly established that he 
had normal coronary arteries, at least up to that time. The 
examiner indicated that the veteran's medical picture was 
that of alcoholic cardiomyopathy with chronic atrial 
fibrillation and previous congestive heart failure due to 
lack of proper function of the heart muscles. The examiner 
concluded that nicotine dependence had no causal relationship 
to the presence of heart disease in this veteran.

In December 1999, the veteran underwent a physical 
examination performed by Dr. N., a private cardiologist. The 
cardiologist determined that in 1995 the veteran presented 
with atrial fibrillation and four-chamber enlargement, which 
were most likely a dilated cardiomyopathy secondary to 
alcohol abuse. The cardiologist noted that his EKG showed 
atrial fibrillation.

A January 2000 private echocardiogram revealed right atrial 
enlargement, right ventricular enlargement, moderate left 
atrial enlargement, and atrial fibrillation. In February 
2000, Dr. Em., a doctor of osteopathy, noted that the veteran 
had coronary artery disease. A May 2001 private EKG revealed 
atrial fibrillation with probable left ventricular 
hypertrophy.

In a September 2001 statement, Dr. S., a private cardiologist 
stated that cigarette use and nicotine can affect cardiac 
function.

In a November 2001 statement, Dr. Ev. noted that nicotine was 
a stimulant to the central nervous system that controls 
cardiovascular function. Dr. Ev. indicated that nicotine 
constricted arteries and, thus, had contributed to the 
veteran's high blood pressure. Dr. Ev. stated that nicotine's 
stimulating effects sped up the heart rate and, therefore, 
had contributed to the veteran's irregular heart rhythm.

A May 2002 private echocardiogram revealed moderate left 
ventricular enlargement. A May 2002 private EKG showed atrial 
fibrillation.

In a June 2002 statement, Dr. Em. indicated that the 
veteran's left atrial enlargement was associated with 
hypertension. Dr. Em. also indicated that it was known that 
atrial fibrillation can be associated with obstructive 
pulmonary disease.

The veteran underwent a VA examination in November 2002. 
Following physical examination, the assessments included 
dilated cardiomyopathy with atrial fibrillation most likely 
due to alcohol abuse; severe COPD; and no evidence of 
coronary occlusion based on cardiac catheterization. The 
examiner opined that the cardiac disease and problems were 
more related to alcohol abuse than to nicotine abuse in the 
past. The examiner noted that while nicotine may adversely 
affect cardiac functioning, it usually does so with 
palpations and increased myocardial oxygen consumption as 
commonly found in coronary artery disease. The examiner 
reported that nicotine does not cause dilated cardiomyopathy 
or chronic atrial fibrillation. The examiner also noted that 
the veteran had hypertension.

In an addendum, the examiner noted that no studies were 
authorized for the examination. The examiner indicated that 
the echocardiogram in May 2002 was consistent with previous 
evaluations and that the previous echocardiogram and cardiac 
catheterization in 1998 demonstrated no evidence of coronary 
artery disease.

A VA doctor reviewed the veteran's claim file in May 2004. 
The doctor noted that the veteran had a history of nicotine 
dependence, had COPD, and was an alcoholic. The doctor 
indicated that the veteran had a dilated cardiomyopathy and 
that he had normal coronary arteries on arteriography. The 
doctor stated that the veteran did not have coronary artery 
disease and that there was no good evidence that his service- 
connected nicotine dependence had any influence on his 
cardiomyopathy, which could have been related to many causes, 
including alcoholism. The doctor concluded that he could not 
find any evidence that the COPD or nicotine dependence had 
any affect on the veteran's cardiovascular disease.

A July 2004 private EKG revealed atrial fibrillation. An 
October 2004 private echocardiogram revealed mild left 
ventricular hypertrophy and left atrial enlargement. The 
diagnosis was a murmur.

A review of the claim shows that the first matter for 
consideration is the nature of the veteran's cardiovascular 
disabilities. Private EKGs done in December 1995 and in 
January 1996 revealed atrial fibrillation with rapid 
ventricular response and a probable anteroseptal myocardial 
infarction, age undetermined. However, a myocardial 
infarction was not noted on later EKGs. It was noted in a 
discharge summary from a VA hospitalization from May to June 
1997 that the veteran had coronary artery disease. However, 
the June 1997 VA examiner did not diagnose coronary artery 
disease. While a January 1998 myocardial perfusion study 
showed a basal to apical inferior wall perfusion defect 
consistent with antecedent non-transmural myocardial 
infarction with a central area of ischemia, Dr. Cl., a heart 
specialist who examined the veteran in March 1998, noted a 
history of a questionable diagnosis of coronary artery 
disease but did not diagnose coronary artery disease. Dr. Cl. 
noted that a February 1998 cardiac catheterization revealed 
normal coronaries. Although Dr. Cu., a specialist in family 
medicine diagnosed coronary artery disease in 1998, the April 
1999 VA examiner and Dr. N., a private cardiologist who 
examined the veteran in December 1999, did not diagnose 
coronary artery disease. The November 2002 VA examiner did 
not diagnose coronary artery disease. That examiner noted 
that the echocardiogram in May 2002 was consistent with 
previous evaluations and that the previous echocardiogram and 
cardiac catheterization in 1998 demonstrated no evidence of 
coronary artery disease. The VA doctor who provided the May 
2004 opinion stated that that he had normal coronary arteries 
on arteriography and that the veteran did not have coronary 
artery disease.

The Board places greater weight on the medical evidence 
showing no diagnosis of coronary artery disease than on the 
medical evidence showing a diagnosis of coronary artery 
disease because the medical evidence showing no diagnosis is 
more recent and voluminous, is based on more recent testing, 
is based on opinions of specialists in cardiology, and is 
based on reviews of the veteran's claims file. Ultimately the 
Board has the obligation to assess the weight of the 
evidence. There is a clear conflict in the record. This 
Veterans Law Judge has reviewed and considered each piece of 
evidence and concludes that the medical evidence showing no 
current diagnosis of coronary artery disease is more 
probative than the medical evidence showing no diagnosis of 
coronary artery disease. Cumulatively, the evidence 
establishes that the veteran does not have coronary artery 
disease.

The medical evidence reveals findings of cardiomyopathy, 
cardiomegaly, and atrial fibrillation. Although Dr. Em. 
indicated the veteran's left atrial enlargement was 
associated with hypertension, Dr. N. stated that the atrial 
fibrillation and four-chamber enlargement were most likely a 
dilated cardiomyopathy. The Board places greater weight on 
the opinion of Dr. N., a cardiologist, than on the opinion of 
Dr. Em., a doctor of osteopathy. In short, the evidence shows 
that the veteran has cardiomyopathy with associated atrial 
fibrillation and cardiomegaly.

The Board has also considered the veteran's assertion that he 
had a heart murmur on separation from active service.  
However, there is no medical evidence of a diagnosis or 
finding of a heart murmur.  Therefore, with no medical 
evidence of a heart murmur, the veteran's lay assertion 
cannot be accepted as competent evidence to the extent that 
it purports to establish a medical diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, service 
connection for this condition cannot be established.

There is no evidence that the veteran had a cardiovascular 
disease until the 1990s. The veteran's entrance examination 
revealed no cardiovascular disorders. The evidence shows that 
the veteran did not have cardiomyopathy during active service 
or within one year of separation from active service, and 
that his cardiomyopathy is not otherwise related to active 
service.

The next matter is whether his cardiomyopathy is related to 
the service-connected nicotine dependence or the service-
connected COPD. Alcohol cardiomyopathy was diagnosed at the 
VA hospitalization from May to June 1997. Dr. Ev. attributed 
the cardiomegaly to smoking. Dr. Ev. has also stated the 
nicotine's stimulating effects speed up heart rate and that, 
therefore, nicotine had contributed to the veteran's 
irregular heart rhythm. However, Dr. Ev. was not a specialist 
in cardiology. Dr. Cu. related the veteran's coronary artery 
disease to smoking, but as noted above, the Board has found 
that the veteran does not have coronary artery disease.

The April 1999 VA examiner, who reviewed the entire claims 
file, opined that nicotine dependence had no causal 
relationship to the veteran's cardiomyopathy and that it was 
more likely than not that alcohol was responsible for his 
heart disease. Dr. N. stated that the veteran most likely had 
a dilated cardiomyopathy secondary to alcohol abuse. Dr. Em. 
said that atrial fibrillation can be associated with 
obstructive pulmonary disease, but Dr. Em. was not a 
specialist in cardiology.

In a September 2001 statement, Dr. S., a cardiovascular 
specialist, indicated that cigarette use and nicotine can 
affect cardiac function, but he did not specific a 
cardiovascular disorder that the veteran has that is affected 
by nicotine dependence.

The November 2002 VA examiner, who reviewed the entire claims 
file, opined that the veteran's cardiomyopathy with atrial 
fibrillation was more related to alcohol abuse than to 
nicotine abuse, and indicated that nicotine did not cause 
cardiomyopathy or atrial fibrillation. The VA doctor who 
rendered an opinion in May 2004 and reviewed the veteran's 
claim file stated that there was no good evidence that his 
service-connected nicotine dependence had any influence on 
his cardiomyopathy, which could have been related to many 
causes, including alcoholism. The physician concluded that he 
could not find any evidence that the COPD or nicotine 
dependence had any affect on the veteran's cardiovascular 
disease.

The Board places greater weight on the medical evidence 
showing that the veteran's cardiomyopathy with associated 
atrial fibrillation and cardiomegaly is not related to the 
service-connected nicotine dependence or the service- 
connected COPD than on the medical evidence showing that this 
cardiovascular disorder is related to either the service- 
connected nicotine dependence or the service-connected COPD 
because the former medical evidence is more recent and 
voluminous, is based on opinions of specialists in 
cardiology, and is based on reviews of the veteran's claims 
file. The Board notes that the June 2006 Joint Motion for 
Remand stated that "[t]he Board decision did not adequately 
explain why these examiner's opinions, neither of which 
completely discounts the fact that Appellant's cardiac 
problems could be related to nicotine abuse, weighed more 
heavily against Appellant's claim."  First, the Board notes 
that specific reasons and bases were offered as support for 
why the November 2002 and May 2004 examiner's opinions were 
given greater weight.  The Board specifically stated that 
these examiners were specialists in cardiology and their 
opinions were based on reviews of the veteran's claims file, 
as opposed to other opinions from physicians who were not 
cardiologists and did not review the claims file.  

Next, the June 2006 Joint Motion for Remand stated that the 
November 2002 and May 2004 examiner's opinions did not 
completely discount the fact that the Appellant's cardiac 
problems could be related to nicotine abuse.  However, Board 
notes that service connection cannot be awarded if a 
condition could be related to service or a service-connected 
disability.  Rather, 38 C.F.R. § 3.102 states that the 
standard of review is reasonable doubt, defining it as 
existing when there is ". . . an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim." Additionally, this regulation 
specifically states that reasonable doubt ". . . is one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See, also 38 U.S.C.A. 
§ 5107.

In this appeal, the November 2002 VA examiner opined that the 
veteran's cardiomyopathy with atrial fibrillation was more 
related to alcohol abuse than to nicotine abuse and the May 
2004 VA physician stated that he could not find any evidence 
that the COPD or nicotine dependence had any affect on the 
veteran's cardiovascular disease.  However, as neither of 
these examiners found that a relationship between nicotine 
dependence of COPD and any cardiovascular disease was within 
the within the range of probability, the evidence is not in 
equipoise and the doctrine of reasonable doubt does not 
apply.  In fact, the May 2004 VA physician found no evidence 
that the COPD or nicotine dependence had any affect on the 
veteran's cardiovascular disease.  Thus, as the implementing 
regulations require the application of reasonable doubt only 
when there is not pure speculation or remote possibility and 
the evidence in this claim does not provide any relationship 
within the range of probability, there is no basis for an 
award of service connection.  In sum, the most probative 
evidence establishes no relationship between the veteran's 
cardiomyopathy and his service-connected nicotine dependence 
or between his cardiomyopathy and his service-connected COPD.  
There is no doubt to be resolved or reasonable doubt in this 
case.

Dr. Ev. stated in November 2001 that nicotine constricted the 
arteries and that thus, nicotine contributed to the veteran's 
high blood pressure. Although Dr. Ev. was not a cardiologist, 
he was a member of the American Academy of Disability 
Evaluating Physicians. In the October 2003 Board remand, the 
Board noted that for purposes of obtaining a medical opinion, 
the term cardiovascular disease should be read broadly enough 
to include hypertension.  In that regard, the VA doctor who 
rendered the opinion in May 2004 stated that he could not 
find any evidence that the COPD or nicotine dependence had 
any affect on the veteran's cardiovascular disease. The Board 
finds that the VA opinion, in its entirety is far more 
detailed and convincing in character.  By addressing that 
there was no relationship, the examiner addressed causation 
and aggravation.   Therefore, as with the other sub issues, 
the preponderance of the evidence is against the claim of 
service connection for cardiovascular disease to include 
hypertension.

The Board notes that the June 2006 Joint Motion for Remand 
stated that the November 2002 examiner found that the 
Appellant had a mild case of hypertension and suggested 
repeat blood pressure test, though there was no indication in 
the record that these tests were performed.  The Joint Motion 
for Remand also stated that the Board did not fully consider 
the hypertension.  However, the Board notes that in its 
October 2003 Remand, it requested an opinion from a VA 
physician to determine whether the veteran's nicotine 
dependence or obstructive pulmonary disease caused or 
aggravated any cardiovascular disability.  As previously 
noted, this remand specified that the term cardiovascular 
should be read broadly enough to include hypertension and 
cardiomegaly.  Thus, the Board finds that the May 2004 VA 
physician's opinion was rendered to include hypertension.  
Additionally, as previously stated, the VA doctor who 
rendered the opinion in May 2004 stated that he could not 
find any evidence that the COPD or nicotine dependence had 
any affect on the veteran's cardiovascular disease.  As the 
cardiovascular disease has been established to include 
hypertension, the May 2004 VA physician's opinion constitutes 
a negative nexus opinion as to whether hypertension is 
related to service.  Therefore, as the persuasive medical 
evidence of record does not show a relationship between the 
COPD or nicotine dependence and the veteran's cardiovascular 
disease, service connection is not warranted.

The Board notes the veteran's belief that his cardiovascular 
disorder is related to either the service-connected nicotine 
dependence or the service-connected COPD. However, the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical causation.  See Espiritu, 2 Vet. App. at 494-5 
(1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990). Service connection 
for a cardiovascular disease, to include hypertension , as 
secondary to the service-connected nicotine dependence and/or 
COPD is denied.

 
ORDER

Service connection for a cardiovascular disease as secondary 
to service-connected nicotine dependence and/or COPD is 
denied..




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


